

EXHIBIT B TO
ASSET PURCHASE AGREEMENT
 
ESCROW AGREEMENT


This ESCROW AGREEMENT (this “Agreement”), is made as of the 3rd day of October,
2006, among CRC ACQUISITION CO. LLC, a Delaware Limited Liability Company
(“Seller”); SIG Acquisition Corp., a Delaware corporation (“Purchaser”) and THE
BANK OF NEW YORK (the “Escrow Agent”, which term shall include any successor
escrow agent appointed in accordance with Section 3.6(c) hereof).


The parties hereto are entering into this Agreement pursuant to that certain
Asset Purchase Agreement, dated as of September 22, 2006 (as amended,
supplemented or otherwise modified from time to time), among the Seller, NET
PERCEPTIONS, INC., a Delaware corporation (the “Purchaser Parent”) and the
Purchaser. Capitalized terms used herein, but not otherwise defined herein,
shall have the meanings ascribed to them in the Asset Purchase Agreement.


The parties to the Asset Purchase Agreement have agreed to enter into this
Agreement pursuant to Section 2.3(b) of the Asset Purchase Agreement for the
purpose of providing security for indemnification claims of the Purchaser
Indemnified Parties pursuant to Section 13.3 of the Asset Purchase Agreement.
 
ARTICLE I
 
APPOINTMENT OF ESCROW AGENT


1.1 Appointment of Escrow Agent; Establishment of Escrow Arrangement. Seller and
the Purchaser hereby constitute and appoint the Escrow Agent as, and the Escrow
Agent hereby agrees to assume and perform the duties of, the escrow agent under
and pursuant to this Agreement. Simultaneously with the execution of this
Agreement, the Purchaser has deposited with the Escrow Agent $2,000,000 in cash
(together with any income earned thereon and subject to the deductions provided
for in this Agreement, the “Escrow Fund”) by wire transfer to the following
deposit account: a/c # 103569. The Escrow Agent hereby acknowledges receipt of
the Escrow Fund. The Escrow Agent agrees to hold the Escrow Fund in escrow
subject to the terms and conditions of this Agreement.


1.2 Transferability. The interests of the Seller and the Purchaser in the Escrow
Fund shall not be assignable or transferable by any party hereto other than by
operation of law or pursuant to the terms of this Agreement. Notice of any such
assignment or transfer shall be delivered in writing by such transferring party
to each other party hereto and no such assignment or transfer shall be valid
until such notice is provided.
 

--------------------------------------------------------------------------------


 
ARTICLE II
 
DISTRIBUTION OF ESCROW PROPERTY


2.1 Expiration Date; Termination of Agreement. The Escrow Fund shall be held by
the Escrow Agent on the terms and subject to the conditions set forth herein,
subject to Section 2.7 hereof, through April 30, 2008 (the “Expiration Date”).
Unless the Seller and the Purchaser give the Escrow Agent joint written
instructions otherwise, this Agreement shall terminate on the date when all of
the Escrow Fund has been distributed by the Escrow Agent in accordance with the
terms of this Agreement; provided, however, that the provisions of Section 3.6
hereof shall survive such termination.


2.2  Delivery of Escrow Property.  (a) The Escrow Agent shall deliver the Escrow
Fund only in accordance with (i) a written agreement signed by each of the
Seller and the Purchaser or (ii) the provisions of this Article II.


2.3  Purchaser Indemnity Claims. The Purchaser shall give written notice (an
“Indemnity Notice”), which notice shall state that it is given pursuant to this
Section 2.3, of each claim against the cash in the Escrow Fund (each, a
“Purchaser Indemnity Claim”) to the Seller and the Escrow Agent setting forth
(a) the Purchaser’s belief of the basis therefor, (b) a description of the
matter that is subject to indemnification in reasonable detail in light of the
circumstances then known to the Purchaser and (c) either (i) the amount of the
Purchaser Indemnity Claim, if determined, or (ii) the Purchaser’s estimate of
the reasonably foreseeable amount of the Purchaser Indemnity Claim. The
Purchaser shall, upon the Seller’s request, make available to the Seller all
relevant information concerning such Purchaser Indemnity Claim as the Seller
shall reasonably request and that is in or comes into the possession of the
Purchaser.


2.4  Purchaser Indemnity Claims Not Disputed by the Seller. If, within thirty
days after receipt of the Indemnity Notice (calculated in accordance with
Section 4.1 hereof), the Escrow Agent and the Purchaser have not received
written notice from the Seller that the Seller disputes the Purchaser Indemnity
Claim described in such Indemnity Notice or the amount the Purchaser seeks
payment on account of such Purchaser Indemnity Claim (the “Seller Dispute
Notice”), the Purchaser shall be entitled to make demand (an “Undisputed
Indemnity Notice Demand”) that the Escrow Agent either retain for future
delivery to the Purchaser as and when the amount of such Purchaser Indemnity
Claim is determined, if the amount of such Purchaser Indemnity Claim is not then
determined, or deliver to the Purchaser, if the amount of such Purchaser
Indemnity Claim has then been determined, an aggregate amount of cash from the
Escrow Fund equal to the amount of the Purchaser Indemnity Claim set forth in
such Indemnity Notice.


2.5 Purchaser Indemnity Claims Disputed by the Seller as a Whole. In the event
that the Seller disputes an entire Purchaser Indemnity Claim, the Seller shall,
within thirty days after receipt of the applicable Indemnity Notice, provide to
the Escrow Agent and the Purchaser a Seller Dispute Notice setting forth the
basis therefore in reasonable detail in light of the circumstances then known to
the Seller and the Escrow Agent shall not distribute any portion of the Escrow
Fund in respect of such Purchaser Indemnity Claim until the Escrow Agent
receives (i) a written agreement signed by the Purchaser and the Seller stating
the aggregate amount of such Purchaser Indemnity Claim (an “Indemnity Claim
Agreement”) or (ii) a copy of an arbitrator’s award or court order or judgment
stating the aggregate amount to which the Purchaser is entitled in connection
with such Purchaser Indemnity Claim, provided that such award, order or judgment
is final and binding with respect to the Purchaser and the Seller and from which
no appeal may be taken or for which the time to appeal has expired (a “Final
Judgment”); provided, that the Escrow Agent shall have given written notice of
the proposed distribution of the amount of cash from the Escrow Fund, together
with copies, of all such documents and orders to the Purchaser and the Seller at
least five (5) Business Days prior to the date of such distribution by the
Escrow Agent. The Seller shall, upon the Purchaser’s request, make available to
the Purchaser all relevant information concerning the Seller Dispute Notice
relating to a Purchaser Indemnity Claim as the Purchaser shall reasonably
request and that is in or comes into the possession of the Seller.
 
2

--------------------------------------------------------------------------------




2.6 Purchaser Indemnity Claims Disputed by the Seller in Part. In the event that
the Seller disputes part of, but not all of, a Purchaser Indemnity Claim, the
Seller shall, within thirty days after receipt of the Purchaser Indemnity
Notice, deliver to the Escrow Agent and the Purchaser a Seller Dispute Notice
setting forth the basis for the disputed portion of such Purchaser Indemnity
Claim in reasonable detail in light of the circumstances then known to the
Seller and the Escrow Agent shall, if the amount of such Purchaser Indemnity
Claim is undetermined, retain for future delivery to the Purchaser, or, if the
amount of such Purchaser Indemnity Claim is determined, deliver to the Purchaser
an amount of cash in the Escrow Fund in an aggregate amount equal to the amount
of the Purchaser Indemnity Claim set forth in such Indemnity Notice that is
attributable to the portion of such Purchaser Indemnity Claim that is not
disputed by the Seller. The Escrow Agent shall not deliver any of the cash in
the Escrow Fund to the Purchaser relating to the disputed portion of such
Purchaser Indemnity Claim, except in accordance with the procedures set forth in
Section 2.6.
 
2.7 Retention of Escrow Property After Expiration Date. After the Expiration
Date, the Escrow Agent shall continue to hold an amount of cash in the Escrow
Fund having an aggregate value equal to the entire amount of any unresolved
Purchaser Indemnity Claim that is the subject of an Indemnity Notice received by
the Escrow Agent prior to the Expiration Date (the “Retained Escrow Portion”)
until such time as the Escrow Agent receives for such unresolved Indemnity Claim
(a) an Indemnity Claim Agreement or (b) a Final Judgment, in each case
evidencing the ultimate resolution of any of the underlying claims referred to
in such Indemnity Notice.


2.8 Final Distribution of the Escrow Property. No later than ten (10) Business
Days after the Expiration Date, the cash in the Escrow Fund held by the Escrow
Agent after taking into account the withholdings required pursuant to the
provisions of Sections 2.3 through 2.8 hereof and the Retained Escrow Portion
pursuant to Section 2.6 hereof, shall be released from the provisions of this
Escrow Agreement and delivered promptly by the Escrow Agent to the Seller.


2.9  Limitations on Escrow Funds. Unless otherwise agreed to pursuant to Section
2.2(a) hereof, in no event shall the aggregate value of Escrow Property
delivered to the Purchaser pursuant to Section 2.3 hereof or on account of all
Purchaser Indemnity Claims have an aggregate value that exceeds the sum of (i)
the sum of (A) $2,000,000 plus (B) the amount of any income generated from the
cash in the Escrow Fund and any income on any of the foregoing, less (b) the
fees and expenses of the Escrow Agent collected pursuant to Section 3.5 hereof.
 
3

--------------------------------------------------------------------------------




ARTICLE III


ESCROW AGENT


3.1 Disputes with Respect to the Escrow Property. If (a) any dispute should
arise with respect to the payment and/or ownership or right of possession of the
Escrow Fund (other than any disputes of the kinds set forth in Section 2.5 or
2.6 hereof) or (b) the Escrow Agent, in its reasonable judgment, receives
conflicting instructions with respect to any distribution of the Escrow Fund,
the Escrow Agent is authorized and directed to retain in its possession, without
liability to anyone, all or any portion of the Escrow Fund until such dispute is
settled either by agreement of the parties concerned by delivery of written
directions signed by the Purchaser and the Seller to the Escrow Agent or by a
Final Judgment. The Escrow Agent is under no duty whatsoever to institute or
defend any proceedings seeking a Final Judgment. Notwithstanding the foregoing,
if such dispute relates to the amount of the Closing Working Capital, then the
Purchaser and the Seller shall use all reasonable efforts to settle such dispute
in accordance with Section 2.4 of the Asset Purchase Agreement.
 
3.2 Certain Additional Provisions Regarding the Escrow Property.
 
(a) Investments.  The Escrow Agent shall invest the Escrow Fund in any
combination of the following investments as may from time to time be specified
by the Seller:
 
(i) marketable obligations of, or fully and directly guaranteed by, the United
States, which obligations have a maturity of not more than 90 days;
 
(ii) repurchase obligations with a term of not more than ten days for underlying
securities of the types described in clause (i) entered into with any bank
organized under the laws of the United States or any State thereof, the
commercial paper of which bank is rated A-2 or better by Standard & Poors
Ratings Group or Prime-2 or better by Moody’s Investors Service, Inc.;
 
(iii) money market funds registered under the Investment Company Act of 1940, as
amended from time to time (the “1940 Act”), the portfolios of which are limited
to Government Securities (as defined in the 1940 Act); or
 
(iv) such other investments as the Seller and Purchaser shall jointly authorize
the Escrow Agent to make from time to time.
 
In the absence of direction from the Seller, the Escrow Fund shall be invested
by the Escrow Agent in the Fidelity Institutional Prime MM Fund pursuant to
clause (iii) above.
 
(b) Income. Income on the Escrow Fund will be added to the Escrow Fund and be
payable to the Purchaser and/or the Seller pursuant to the terms of Section 2
hereof.
 
4

--------------------------------------------------------------------------------


 
(c) Rights to Escrow Property. Subject to the terms hereof, the Escrow Fund
shall be for the exclusive benefit of the Seller and the Purchaser and their
respective successors and assigns, and no other Person shall have any right,
title or interest therein.
 
(d) Authority. Without limiting the generality of the foregoing, the Escrow
Agent shall have the right and power to receive, endorse and collect all checks
and other orders for the payment of money made payable to the Seller
representing any interest payment, principal payment or any part thereof and to
give full discharge for the same.
 
3.3 Payments by the Escrow Agent. Any portion of the Escrow Fund to be paid to
the Purchaser or the Seller in cash pursuant to any provision of this Agreement
will be paid by bank check or wire transfer of immediately available funds. In
the event funds transfer instructions are given, whether in writing, by
telecopier or otherwise, the Escrow Agent is authorized to seek confirmation of
such instructions by telephone call-back to the person or persons designated on
Schedule II hereto, and the Escrow Agent may rely upon the confirmation of
anyone purporting to be the person or persons so designated. The persons and
telephone numbers for call-backs may be changed only in a writing actually
received and acknowledged by the Escrow Agent. The Escrow Agent and the
beneficiary's bank in any funds transfer may rely solely upon any account
numbers or similar identifying numbers provided in writing by the Purchaser or
the Seller to identify (a) the beneficiary, (b) the beneficiary's bank or (c) an
intermediary bank.
 
3.4 Tax Reporting and Withholding. The parties hereto shall, for federal income
tax purposes and, to the extent permitted by applicable law, state and local tax
purposes, report consistent with the Seller as the owner of the Escrow Fund and
as the taxpayer with respect to any income earned thereon and the Seller shall
furnish any required tax forms consistent with the foregoing. The Seller shall
pay all applicable income, withholding and any other taxes imposed on or
measured by income which is attributable to income from the Escrow Fund and
shall file all tax and information returns applicable thereto. The Escrow Fund
will be subject to applicable U.S. withholding tax and any distribution thereof
will be made net of such withholding, which withholding shall be determined on
the basis of the information provided by the Seller as required herein. All
interest or other income earned under this Agreement shall be reported by the
Escrow Agent to the Internal Revenue Service or any other taxing authority. The
Escrow Agent shall report and withhold any taxes as it determines may be
required by any law or regulation in effect at the time of the distribution. The
Escrow Agent shall report to the Internal Revenue Service or such other
authority such earnings as required by any applicable law or regulation. In
addition, the Escrow Agent shall withhold any taxes it deems reasonably
appropriate and shall remit such taxes to the appropriate authorities.
 
3.5 Fees and Expenses. The fees of the Escrow Agent as specified in the Schedule
of Fees set forth on Schedule I and the other charges (including counsel fees in
a reasonable amount), reasonably incurred by the Escrow Agent in the performance
of its duties hereunder in connection with a dispute between the Purchaser and
Seller, shall be payable by the Purchaser and the Seller, which obligation shall
be joint and several and be paid on a fifty-fifty basis. Such fees and charges
shall be payable to the Escrow Agent upon receipt of notice thereof from the
Escrow Agent to the Purchaser and the Seller. As security for the due and
punctual performance of the Purchaser and the Seller’s obligations to the Escrow
Agent under this Agreement, the Purchaser and the Seller hereby grant a security
interest in and a lien on the Escrow Fund in favor of the Escrow Agent.
 
5

--------------------------------------------------------------------------------


 
3.6. Additional Terms and Conditions. The acceptance by the Escrow Agent of its
duties as such under this Agreement is subject to the following terms and
conditions, which all parties to this Agreement hereby agree will govern and
control with respect to the rights, duties, liabilities and immunities of the
Escrow Agent:
 
(a) Protection of the Escrow Agent. The Escrow Agent will be free from liability
to the parties hereto in acting in accordance with any written instructions or
certificates given to it hereunder and reasonably believed by it to be signed by
the proper parties. The Escrow Agent shall have no liability under and no duty
to inquire as to provisions of any agreement other than this Agreement.
 
(b) Duties; Liability. The Escrow Agent undertakes to perform only such duties
as are expressly set forth herein and no additional duties or obligations shall
be implied hereunder. The duties of the Escrow Agent are purely ministerial in
nature and the Escrow Agent will not be liable for any act done or step taken or
omitted by it in good faith, except with respect to its own willful misconduct
or gross negligence. The Escrow Agent shall not be bound in any way by any
agreement or contract between the Purchaser and the Seller (other than this
Agreement), whether or not the Escrow Agent has knowledge of any such agreement
or contract. The Escrow Agent may execute any of its powers and perform any of
its duties hereunder directly or through agents or attorneys (and shall be
liable only for the careful selection of any such agent or attorney) and may
consult with counsel, accountants and other skilled persons to be selected and
retained by it at the reasonable expense of the Purchaser and the Seller, which
obligation shall be joint and several and be paid on a fifty-fifty basis. The
Escrow Agent shall not be liable for anything done, suffered or omitted in good
faith by it in accordance with the advice or opinion of any such counsel,
accountants or other skilled Persons reasonably retained by the Escrow Agent. In
the event that the Escrow Agent shall be uncertain as to its duties or rights
hereunder or shall receive instructions, claims or demands from any party hereto
that, in its opinion, conflict with any of the provisions of this Agreement, the
Escrow Agent shall be entitled to refrain from taking any action and its sole
obligation shall be to keep safely all property held in escrow until it shall be
directed otherwise in writing by all of the other parties hereto or by a final
order or judgment of a court of competent jurisdiction. Anything in this
Agreement to the contrary notwithstanding, in no event shall the Escrow Agent be
liable for special, indirect or consequential loss or damage of any kind
whatsoever (including lost profits), even if the Escrow Agent has been advised
of the likelihood of such loss or damage and regardless of the form of action.
 
(c) Resignation and Removal. The Escrow Agent may resign and be discharged from
its duties under this Agreement at any time by giving at least thirty (30) days'
prior written notice of such resignation to the Purchaser and the Seller and
specifying a date upon which such resignation shall take effect. Upon receipt of
such notice, a successor escrow agent shall jointly be appointed by the
Purchaser and the Seller, such successor escrow agent to become the Escrow Agent
hereunder on the resignation date specified in such notice. If no successor
Escrow Agent is appointed prior to the date specified, the Escrow Agent shall
have the right to deposit the Escrow Property with a court of competent
jurisdiction and the Escrow Agent shall have no further obligation with respect
thereto. The Purchaser and the Seller, acting jointly, may at any time
substitute a new escrow agent by giving ten (10) days’ notice thereof to the
Escrow Agent then acting and paying all fees and expenses of such Escrow Agent.
Any Person into which the Escrow Agent may be merged or converted or with which
it may be consolidated, or any Person to which all or substantially all the
escrow business of the Escrow Agent’s corporate trust line of business may be
transferred, shall be the Escrow Agent under this Agreement without further act.
 
6

--------------------------------------------------------------------------------


 
(d) Indemnity. The Purchaser and the Seller shall, jointly and severally, defend
and save harmless the Escrow Agent and its directors, officers, agents and
employees (collectively, the “Indemnitees” and each, individually, an
“Indemnitee”) from all loss, liability or expense (“Losses”) arising out of or
in connection with (i) the Escrow Agent's execution and performance of this
Agreement, except in the case of any Indemnitee to the extent that such Losses
are due to the gross negligence or willful misconduct of such Indemnitee, or
(ii) the Escrow Agent’s instructions or other directions from the Purchaser or
the Seller, except to the extent that the Escrow Agent’s following any such
instruction or direction is expressly forbidden by the terms of this Agreement.
 
(e) Force Majeure. No party to this Agreement is liable to any other party for
losses due to, or if it is unable to perform its obligations under the terms of
this Agreement because of, acts of God, fire, floods, strikes, equipment or
transmission failure, or other causes reasonably beyond its control.
 
ARTICLE IV
 
MISCELLANEOUS
 
4.1 Notices. All notices and other communications hereunder will be in writing
and will be deemed received (a) the date delivered if delivered personally, (b)
three (3) Business Days after being mailed by registered or certified mail
(return receipt requested), (c) one (1) Business Day after being delivered to
any reputable nationwide overnight courier service and (d) upon confirmation of
delivery, if delivered by facsimile, at the following addresses (or at such
other address for a party as will be specified by like notice):
 

(i)        
If to the Purchaser, to:



Net Perceptions, Inc.
One Landmark Square
22nd Floor
Stamford, Connecticut 06901
Attn: Nigel P. Ekern
Fax: 203-428-2022


with a required copy to:


Kane Kessler, P.C.
1350 Avenue of the Americas
26th Floor
New York, NY 10019
Attn: Robert L. Lawrence
Fax:  (212) 245-3009
 
7

--------------------------------------------------------------------------------





(ii)       
If to the Seller:



CRC Acquisition Co. LLC
c/o Riparian Partners, Ltd.
2400 Financial Plaza
Providence, Rhode Island 02903
Attn: Brendan VanDeVenter
Fax: 617-897-0961


with a required copy to:


Greenberg Traurig, LLP
One International Place
Boston, MA 02110
Attn: James P. Redding



(iii)
If to the Escrow Agent, to:



The Bank of New York
Escrow Unit
101 Barclay St., 8W
New York, NY 10286
Attn: Ilona A. Kandarova
Fax: 212-815-5875/5877
 
4.2 Governing Law, Venue and Waiver of Jury Trial. THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED UNDER AND IN ACCORDANCE WITH THE INTERNAL LAWS OF THE
STATE OF DELAWARE, EXCLUDING ANY CHOICE OF LAW RULES THAT MAY DIRECT THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.
 
8

--------------------------------------------------------------------------------


 
EACH PARTY TO THIS AGREEMENT, BY ITS EXECUTION HEREOF, (I) HEREBY IRREVOCABLY
SUBMITS, TO THE NON-EXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE (OR IF JURISDICTION THERETO IS NOT PERMITTED BY
LAW, THE STATE COURTS OF THE STATE OF DELAWARE LOCATED IN NEW CASTLE COUNTY FOR
THE PURPOSE OF ANY ACTION, CLAIM, CAUSE OF ACTION OR SUIT (IN CONTRACT, TORT OR
OTHERWISE), INQUIRY PROCEEDING OR INVESTIGATION ARISING OUT OF OR BASED UPON
THIS AGREEMENT OR RELATING TO THE SUBJECT MATTER HEREOF, (II) HEREBY WAIVES, AND
AGREES TO CAUSE EACH OF ITS SUBSIDIARIES TO WAIVE, TO THE EXTENT NOT PROHIBITED
BY APPLICABLE LAW, AND AGREES NOT TO ASSERT, AND AGREES NOT TO ALLOW ANY OF ITS
SUBSIDIARIES TO ASSERT, BY WAY OF MOTION, AS A DEFENSE OR OTHERWISE, IN ANY SUCH
ACTION, ANY CLAIM THAT IT IS NOT SUBJECT PERSONALLY TO THE JURISDICTION OF THE
ABOVE-NAMED COURTS, THAT ITS PROPERTY IS EXEMPT OR IMMUNE FROM ATTACHMENT OR
EXECUTION, THAT ANY SUCH PROCEEDING BROUGHT IN ONE OF THE ABOVE-NAMED COURTS IS
IMPROPER, OR THAT THIS AGREEMENT OR THE SUBJECT MATTER HEREOF MAY NOT BE
ENFORCED IN OR BY SUCH COURT AND (III) HEREBY AGREES NOT TO COMMENCE OR TO
PERMIT ANY OF ITS SUBSIDIARIES TO COMMENCE ANY ACTION, CLAIM, CAUSE OF ACTION OR
SUIT (IN CONTRACT, TORT OR OTHERWISE), INQUIRY PROCEEDING OR INVESTIGATION
ARISING OUT OF OR BASED UPON THIS AGREEMENT OR RELATING TO THE SUBJECT MATTER
HEREOF OTHER THAN BEFORE ONE OF THE ABOVE-NAMED COURTS NOR TO MAKE ANY MOTION OR
TAKE ANY OTHER ACTION SEEKING OR INTENDING TO CAUSE THE TRANSFER OR REMOVAL OF
ANY SUCH ACTION, CLAIM, CAUSE OF ACTION OR SUIT (IN CONTRACT, TORT OR
OTHERWISE), INQUIRY, PROCEEDING OR INVESTIGATION TO ANY COURT OTHER THAN ONE OF
THE ABOVE-NAMED COURTS WHETHER ON THE GROUNDS OF INCONVENIENT FORUM OR
OTHERWISE. EACH PARTY HEREBY CONSENTS TO SERVICE OF PROCESS IN ANY SUCH
PROCEEDING IN ANY MANNER PERMITTED BY DELAWARE LAW, AND AGREES THAT SERVICE OF
PROCESS BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, AT ITS
ADDRESS SPECIFIED PURSUANT TO SECTION 4.1 IS REASONABLY CALCULATED TO GIVE
ACTUAL NOTICE PROVIDED THAT THE PARTY DELIVERING SUCH NOTICE RECEIVES A SIGNED
RETURN RECEIPT IN RESPECT THEREOF.
 
EACH OF THE PARTIES HERETO HEREBY WAIVES AND COVENANTS THAT IT WILL NOT ASSERT
(WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT TO TRIAL BY JURY IN ANY
FORUM IN RESPECT OF ANY ISSUE OR ACTION, CLAIM, CAUSE OF ACTION OR SUIT (IN
CONTRACT, TORT OR OTHERWISE), INQUIRY, PROCEEDING OR INVESTIGATION ARISING OUT
OF OR BASED UPON THIS AGREEMENT OR THE SUBJECT MATTER HEREOF OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE TRANSACTIONS CONTEMPLATED HEREBY,
IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING. EACH OF THE PARTIES
AGREE AND ACKNOWLEDGE THAT IT HAS BEEN INFORMED THAT THIS SECTION 4.2
CONSTITUTES A MATERIAL INDUCEMENT UPON WHICH THE OTHER PARTIES HERETO ARE
RELYING AND WILL RELY IN ENTERING INTO THIS AGREEMENT AND ANY OTHER AGREEMENTS
RELATING HERETO OR CONTEMPLATED HEREBY. ANY PARTY HERETO MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION 4.2 WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF EACH SUCH PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.
 
9

--------------------------------------------------------------------------------


 
4.3 Waivers and Amendments. The waiver by any party hereto of a breach of any
provision of this Agreement will not operate or be construed as a waiver of any
subsequent breach, whether of a similar or dissimilar nature. No amendment to
this Agreement will be effective unless it is in writing and signed by each of
the parties hereto. No waiver of any term or condition hereunder will be
effective unless it is in writing and signed by the party against whom such
waiver is to be enforced. 
 
4.4 Severability. If any provision of this Agreement or the application of any
such provision to any person or circumstance is held invalid, illegal or
unenforceable in any respect by a court of competent jurisdiction, such
validity, illegality or unenforceability will not affect any other provision
hereof.
 
4.5 Interpretation. The headings contained in this Agreement are for reference
purposes only and will not affect in any way the meaning or interpretation of
this Agreement.
 
4.6 Counterparts. This Agreement may be executed in one or more counterparts,
all of which will be considered one and the same agreement, and will become
effective when one or more such counterparts have been signed by each of the
parties and delivered to the other parties.
 
4.7 Successors and Assigns; No Third-Party Beneficiaries. This Agreement will
inure to the benefit of, and be binding upon, the parties hereto and their
respective successors and assigns; provided, however, that no party hereto may
assign this Agreement, in whole or in part, to any other Person without the
prior written consent of the other parties hereto. Nothing in this Agreement
confers upon any Person that is not a party to this Agreement, or the legal
representatives of such person or entity, any rights or remedies of any nature
or kind whatsoever under or by reason of this Agreement.

 
[The remainder of this page is intentionally left blank.]

10

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.
 
CRC ACQUISITION CO. LLC

       
By:
   

--------------------------------------------------------------------------------

Name:
   
Title:
   

 
SIG ACQUISITION CORP.

       
By:
   

--------------------------------------------------------------------------------

Name: Nigel P. Ekern
   
    Title:   Treasurer and Secretary
   

 
THE BANK OF NEW YORK

       
By:
   

--------------------------------------------------------------------------------

Name: Ilona A. Kandarova
   
Title:   Assistant Vice President
   

 

--------------------------------------------------------------------------------




SCHEDULE I


Schedule of Fees


--------------------------------------------------------------------------------



SCHEDULE II
 
Telephone Numbers for Call-Backs and
Persons Designated to Confirm Funds Transfer Instructions


If to CRC ACQUISITION CO. LLC:


Brendan P. VanDeventer or Thomas F. Golding


(401) 272-3020



If to SIG Acquisition Corp.:


Albert Weggeman, Nigel P. Ekern or Susan Luckfield


(203) 428-2000


Telephone call-backs shall be made to each of the Seller and the Purchaser if
joint instructions are required pursuant to this Agreement.
 

--------------------------------------------------------------------------------

